Citation Nr: 0923352	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a right eye injury with choroidal 
rupture and sphincter tear.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
1988 to February 1989 and active duty from April 1989 to 
January 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from July 2003, August 2005, and April 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania (RO) which 
respectively (1) continued a 10 percent evaluation for 
residuals of a right eye injury; (2) granted service 
connection for right ear hearing loss and assigned a 0 
percent (non-compensable) evaluation effective February 23, 
2005; and (3) granted service connection for headaches and 
assigned a 10 percent evaluation effective December 22, 2007.   
In a subsequent May 2007 rating decision, the RO granted an 
earlier effective date of December 22, 2005 for service 
connection for posttraumatic headaches, the date of the 
Veteran's claim.

The Veteran testified at a March 2009 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During the Veteran's March 2009 hearing, he testified that 
his right eye disability had gotten worse over the past three 
years.  He stated that his eyesight went from 20/50 in 2004 
to 20/70, and that he now required bifocal glasses.  He also 
asserted that his hearing had gotten worse.  The Veteran 
submitted a May 2009 statement requesting reevaluation of his 
service-connected headaches.  He stated that he believed that 
the condition had worsened.  In light of the foregoing, the 
Board finds that a remand for additional VA examinations is 
necessary to address the current severity of the Veteran's 
claimed disabilities.  

The Veteran has indicated that he continued to receive all of 
his treatment by VA including the VA Pittsburgh Healthcare 
System, Highland Drive Division.  The RO should obtain any 
outstanding VA treatment records and associate them with the 
claims file prior to scheduling the Veteran for examination.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA treatment records to include from the 
VA Pittsburgh Healthcare System, Highland 
Drive Division and should associate them 
with the claims file.  If the search for 
such records has negative results, the RO 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  The Veteran should be afforded VA 
examinations within the appropriate 
specialties to assess the current 
severity of his service-connected right 
eye disability; right ear hearing loss; 
and posttraumatic headaches.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination.  With respect to the 
Veteran's posttraumatic headaches, the 
examiner should obtain from the Veteran 
information regarding the frequency and 
duration of any prostrating attacks.  In 
addition, the examiner should express an 
opinion as to whether the Veteran's 
service-connected headache disability has 
resulted in severe economic 
inadaptability. 

As to each disability, the examiner 
should include a description of the 
effects caused by the Veteran's right eye 
disability, right ear hearing loss, and 
posttraumatic headaches on any 
occupational functioning and activities 
of daily living.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, which notifies the 
Veteran of any additional evidence which 
has been relied upon, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
